DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
After the amendments filed 12/11/2020, claims 1-15 are pending, of which 1, 3, 10-11 and 13-15 were amended.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dury et al (US 2017/0006322) in view of Bose et al (US 2016/0322078).
Regarding claims 1 and 14-15: Dury discloses a video acquisition unit that obtains an image representing a state of a commentator that makes a gaming commentary of a game (paragraph [0125], some embodiments may obtain images of participants' eyes (broadcasters, players, commentators and/or spectators) captured during game play or broadcast, for example images captured by cameras attached to or integrated with wearable computing devices such as smart glasses, goggles, optical head-mounted displays, virtual reality (VR) headsets, and the like): a play state recognition unit that recognizes, based on image analysis of the game, a play state of the game during the gaming commentary (paragraph [0073], paragraph [0089], in some embodiments, the game metadata 124 for a given game system 120 may include one or more of, but is not limited to, game state(s) for the game executing on the game system, indications and descriptions of events in the game, and data describing or representing objects, players/characters, locations, levels, and other content or aspects of the game, the spectating system may analyze the game metadata and/or broadcast metadata to detect big or significant events or highlights in broadcast streams); and measures, based on a number of times in which an operation of the commentator measured in accordance with progress of the game is performed, a game status in accordance with the play state of the game (paragraph [0064], paragraph [0192], the various participant inputs may include one or more of, but are not limited to: audio or voice inputs such as in-game vocal communications or broadcast vocal channels; video or image inputs (e.g., video or images of a participant's facial expressions or eyes); text input such as in-game or broadcast text chat…, the game metadata and/or broadcast metadata may indicate an emotion or emotional state (e.g., stress, excitement, anger, sadness, happiness, frustration, etc.) for one or more of the players, and the players' avatars or online characters as displayed in the game universe may be visually modified, for example using colors, to indicate the respective players' emotions or emotional states. For example, as shown in FIG. 6A, character E in broadcast 634 has been highlighted using overlay content that changes the visual appearance of the character in the video stream); wherein the video acquisition unit, the play state recognition unit, and the effect rendering unit are each implemented via at least one processor (paragraph [0394], computer system 4300 includes one or more processors 4310 coupled to a system memory 4320 via an input/output (I/O) interface 4330. Computer system 4300 further includes a network interface 4340 coupled to I/O interface 4330).
However, Dury does not specifically disclose an effect rendering unit that performs image processing of adding an image effect to the image representing the state of the commentator on the basis of the play state of the game.
Bose discloses an effect rendering unit that performs image processing of adding an image effect to an image representing the state of the commentator on the basis of the play state of the game (paragraph [0058], embodiments that utilize motion capture elements allow for analyzing the data obtained from the apparatus and enable the presentation of unique displays associated with the user, such as 3D overlays onto images of the body of the user to visually depict the captured motion data).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to integrate the overlay system as taught by Bose into the system as taught by Dury in order to allow players to broadcast live or recorded streams of their game play to tens, hundreds, or thousands of spectators, while allowing the spectators to select the live or recorded broadcasts of particular players for viewing (Dury, paragraph [0002]) 
Regarding claim 2: Dury disclose that which is discussed above. Dury further discloses that the play state recognition unit recognizes the play state of the game in accordance with an analysis result of analyzing a game screen of the game (paragraph [0125], The images may be analyzed, for example using techniques that detect emotions or other states via tracking and analysis of eye movements, blinking, dilation, and so on, and that analysis may be used alone or in combination with analysis of other inputs such as audio and text inputs to determine events in games and/or broadcasts).
Regarding claim 3: Dury disclose that which is discussed above. Dury further discloses that the game status is displayed at a predetermined location on the game screen of the game so as to recognize the play state of the game (paragraph [0125], The images may be analyzed, for example using techniques that detect emotions or other states via tracking and analysis of eye movements, blinking, dilation, and so on, and that analysis may be used alone or in combination with analysis of other inputs such as audio and text inputs to determine events in games and/or broadcasts).
Regarding claim 4: Dury disclose that which is discussed above. Dury further discloses that the play state recognition unit analyzes an image representing a parameter of a character in the game displayed as the game status so as to recognize the play state of the game (paragraph [0125], some embodiments may obtain images of participants' eyes (broadcasters, players, commentators and/or spectators) captured during game play or broadcast, for example images captured by cameras attached to or integrated with wearable computing devices such as smart glasses, goggles, optical head-mounted displays, virtual reality (VR) headsets, and the like).
Regarding claim 5: Dury disclose that which is discussed above. However, Dury does not specifically disclose that the play state recognition unit recognizes damage suffered by a character in the game as the play state of the game, and the effect rendering unit performs image processing of adding an effect indicating a state where the commentator is damaged in accordance with the damage suffered by the character in the game.
Bose discloses the play state recognition unit recognizes the progress in a game and that the effect rendering unit performs image processing of adding an effect indicating a state of the game (paragraph [0058], embodiments that utilize motion capture elements allow for analyzing the data obtained from the apparatus and enable the presentation of unique displays associated with the user, such as 3D overlays onto images of the body of the user to visually depict the captured motion data). Although Bose does not specifically disclose that the play state recognition unit recognizes damage suffered or that the effect indicates a state where the commentator is damaged in accordance with the damage suffered by the character in the game, it would have been obvious to one of ordinary skill in the art at the time of filing to utilize the play state recognition and effect rendering as taught by Bose to recognize damage and render damage related effects in order to provide valuable information for subsequent event analysis (Bose, paragraph [0021]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to integrate the overlay system as taught by Bose into the system as taught by Dury in order to allow players to broadcast live or recorded streams of their game play to tens, hundreds, or thousands of spectators, while allowing the spectators to select the live or recorded broadcasts of particular players for viewing (Dury, paragraph [0002]) 
Regarding claim 6: Dury disclose that which is discussed above. Dury further discloses that the play state recognition unit analyzes an image representing a timing of operation with progress of the game displayed as the game status so as to recognize the play state of the game (paragraph [0061], A game state may be a point-in-time record of game information and game data that represents a particular game at a particular point on the game timeline within the game universe. A game state may include game data that represents and that can be used, for example by a game client executing on a device, to reconstruct the game at the particular point on the game timeline within the game).
Regarding claim 7: Dury disclose that which is discussed above. Dury further discloses that the play state recognition unit analyzes an image representing time or ranking in the game displayed as the game status so as to recognize the play state of the game (paragraph [0061], A game state may be a point-in-time record of game information and game data that represents a particular game at a particular point on the game timeline within the game universe. A game state may include game data that represents and that can be used, for example by a game client executing on a device, to reconstruct the game at the particular point on the game timeline within the game).
Regarding claim 8: Dury disclose that which is discussed above. Dury further discloses that the play state recognition unit analyzes an image or color representing value of an acquired item in the game displayed as the game status so as to recognize the play state of the game (paragraph [0062], Examples of game events may include, but are not limited to: particular achievements by particular players or teams of players; level starts and completions; beginnings, endings, or other significant moments of battles, bouts, challenges, or other in-game events; in-game character entrances, exits, deaths, etc.; acquisitions or loss of items, objects, powers, etc. by in-game characters or players; or in general any event or moment that may be of interest within a game executing on a game system).
Regarding claim 9: Dury disclose that which is discussed above. Dury further discloses that game information associated with play content of the game during commentary is output from a game execution unit that executes the game, and the play state recognition unit recognizes the play state of the game using the game information (paragraph [0125] – paragraph [0128], in addition to determining events in broadcasts 442, event detection 470 component may process the various inputs to generate information that anticipates or predicts potential upcoming events in game sessions or broadcasts. For example, in a sports game, audio, textual, or other input may be analyzed to generate predictions of upcoming big plays, or in a MOBA or MMOG audio, textual, or other input may be analyzed to generate predictions of upcoming fights or battles. In some embodiments, this information predicting events in broadcasts may be presented to the spectators as broadcast content, for example so that the spectators can view the predicted events in real-time).
Regarding claim 10: Dury disclose that which is discussed above. Dury further discloses that a distribution video generation unit that generates a distribution video in which the commentator to which an effect has been added by the effect rendering unit is combined over a portion of a game screen of the game (paragraph [0125] – paragraph [0128], in a sports game, audio, textual, or other input may be analyzed to generate predictions of upcoming big plays, or in a MOBA or MMOG audio, textual, or other input may be analyzed to generate predictions of upcoming fights or battles. In some embodiments, this information predicting events in broadcasts may be presented to the spectators as broadcast content, for example so that the spectators can view the predicted events in real-time, if desired), wherein the distribution video generation unit is implemented via at least one processor (paragraph [0394], computer system 4300 includes one or more processors 4310 coupled to a system memory 4320 via an input/output (I/O) interface 4330. Computer system 4300 further includes a network interface 4340 coupled to I/O interface 4330).
Regarding claim 11: Dury disclose that which is discussed above. Dury further discloses that the distribution video displays on its entire space the game screen of the game, and displays a commentator screen that displays an image representing the commentator over a portion of the game screen (paragraph [0125] – paragraph [0128], in a sports game, audio, textual, or other input may be analyzed to generate predictions of upcoming big plays, or in a MOBA or MMOG audio, textual, or other input may be analyzed to generate predictions of upcoming fights or battles. In some embodiments, this information predicting events in broadcasts may be presented to the spectators as broadcast content, for example so that the spectators can view the predicted events in real-time, if desired).
Regarding claim 12: Dury disclose that which is discussed above. Dury further discloses that the commentator makes a gaming commentary of the game in real time while playing the game (paragraph [0128] – paragraph [0129], in addition to determining events in broadcasts 442, event detection 470 component may process the various inputs to generate information that anticipates or predicts potential upcoming events in game sessions or broadcasts. For example, in a sports game, audio, textual, or other input may be analyzed to generate predictions of upcoming big plays, or in a MOBA or MMOG audio, textual, or other input may be analyzed to generate predictions of upcoming fights or battles. In some embodiments, this information predicting events in broadcasts may be presented to the spectators as broadcast content, for example so that the spectators can view the predicted events in real-time).
Regarding claim 13: Dury disclose that which is discussed above. Dury further discloses that the commentator makes a gaming commentary of the game while reproducing the game screen of the already played game (paragraph [0128] – paragraph [0129], in addition to determining events in broadcasts 442, event detection 470 component may process the various inputs to generate information that anticipates or predicts potential upcoming events in game sessions or broadcasts. For example, in a sports game, audio, textual, or other input may be analyzed to generate predictions of upcoming big plays, or in a MOBA or MMOG audio, textual, or other input may be analyzed to generate predictions of upcoming fights or battles. In some embodiments, this information predicting events in broadcasts may be presented to the spectators as broadcast content, for example so that the spectators can view the predicted events in real-time).

Response to Arguments
Applicant's arguments filed 12/11/2020 have been fully considered but they are not persuasive. 
The applicant's arguments are substantially directed to newly added limitations. The Examiner respectfully submits that the prior art of record discloses these limitations, as discussed in the updated rejections as set forth above. Accordingly, the Applicant is directed to the rejection of the claims above for a detailed response to Applicant's arguments as to the applicability of the prior art.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON PINHEIRO whose telephone number is (571)270-1350.  The examiner can normally be reached on M-F 8:00A-4:30P ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kang Hu can be reached on 571-270-1344.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Jason Pinheiro/Examiner, Art Unit 3715

/KANG HU/Supervisory Patent Examiner, Art Unit 3715